189 F.2d 428
CATHEY et al.v.NATIONAL LABOR RELATIONS BOARD.
No. 13005.
United States Court of Appeals Fifth Circuit.
June 6, 1951.

Fred S. Ball, Jr., Ball & Ball, Montgomery, Ala., for petitioner.
David P. Findling, Assoc. Gen. Counsel, NLRB, A. Norman Somers, Asst. Gen. Counsel, NLRB, and Frederick U. Reel, Atty. NLRB, all of Washington, D. C., for respondent.
Before HOLMES, BORAH and RUSSELL, Circuit Judges.
PER CURIAM.


1
It is ordered that the petition for rehearing in this case be, and the same hereby is, granted, our prior judgment herein set aside, the petition for the enforcement of the Board's order denied, and the complaint dismissed, because of the failure of the union to comply with Section 9(h) of the National Labor Relations Act, 29 U.S. C.A. § 159(h), which is the Non-Communist Affidavit provision. N. L. R. B. v. Postex Cotton Mills, 5 Cir., 181 F.2d 919; N. L. R. B. v. Highland Park Manufacturing Company, 71 S. Ct. 758. See also Universal Camera Corporation v. N. L. R. B., 340 U.S. 474, 71 S. Ct. 456; N. L. R. B. v. Pittsburg S. S. Company, 340 U.S. 498, 71 S. Ct. 453.